EXHIBIT 2 Executive Officers and Directors of Clal Industries and Investments Ltd. (As of August 8, 2012) Name Business Address Citizenship Present Principal Occupation or Employment Name, Principal Business and Address of Employer Avi Fischer 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Chairman of the Board of Directors of Clal Industries and Investments Ltd.; Chairman of the Board of Directors of Clal Biotechnology Industries Ltd; Co-Chairman of the Board of Directors of Infinity Israel-China. 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Benet Lincoln Access Industries, Inc. 28 Kensington Church Street, London W8 4EP, United Kingdom England Director; President and Chief Executive Officer of Access Industries, Inc.; Director of Warner Music Group Corp.; Director of Acision B.V.; Director of Boomerang Tube LLC. Access Industries, Inc. 28 Kensington Church Street, London W8 4EP, United Kingdom Marc Schimmel 54-56 Euston St., London NW1 U.K. Israel England Director; Co – Managing Director of UKI Investments UKI Investments, Real Estate Investments 54-56 Euston St., London NW1 U.K. David Leviatan 18 Mendele St. Herzeliya, 46708 Israel Israel Director; Chairman of the Board of Directors of Arazim Tourism Operations Ltd.; Chairman of the Board of Directors and Manager of Zamgal Holdings Ltd.; Director, Beneton Investments; Director, Goren Investments. Self Employed 18 Mendele St. Herzeliya, 46708 Israel Zvi Heifetz Htsdaf 12 Tel Aviv, Israel Israel Director; Business and Strategic Consultant; Director of Z. Heifetz Properties Ltd.; Director of Vesta Management and Consulting Ltd. Self Employed Htsdaf 12 Tel Aviv, Israel Liora Polachek Sitan-Polachek Law Office, Hey Be'Iyar 46, Tel-Aviv 62150, Israel Israel ExternalDirector; Advocat; Director of Citpol Ltd. Sitan-Polachek Law Office, Law Firm,Hey Be'Iyar 46, Tel-Aviv 62150, Israel Zeev Ben-Asher Carmeli 20, Ramat-Gan 52223, Israel Israel External Director; Managers Coacher, Organizational Consultant, Integrative Therapist; Director, First International Bank Ltd.; Self-Employed, Management Coacher, Organizational Consultant, Integrative Therapist, Carmeli 20, Ramat-Gan 52223, Israel Guy Rosen 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Deputy Chief Executive Officer Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45th Floor, Tel-Aviv 67023, Israel Gonen Bieber 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel and Germany Chief Financial Officer Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45th Floor, Tel-Aviv 67023, Israel Yehuda Ben Ezra 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Director; Vice President and Comptroller Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45th Floor, Tel-Aviv 67023, Israel Nitsa Einan 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Executive Vice President, Legal Counsel Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45th Floor, Tel-Aviv 67023, Israel Daniel Shinar 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Executive Vice President, Business Development Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45th Floor, Tel-Aviv 67023, Israel Ilan Amit 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Internal Auditor of Clal Industries and Investments Ltd.; Internal Auditor of I.D.B Holding Corporation. Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45th Floor, Tel-Aviv 67023, Israel
